Citation Nr: 1104868	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected degenerative disc disease (DDD) of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected osteoarthritis (OA) of the left ankle.

3.  Entitlement to a separate compensable rating for neurologic 
abnormalities associated with the service-connected DDD of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to October 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO.  

In June 2008, the Veteran requested a hearing before a Decision 
Review Officer (DRO) to be held at the RO.  The Veteran 
subsequently withdrew his request in February 2010 during an 
informal conference with the DRO.  As such, there are no 
outstanding hearing requests of records.

The Veteran seeks a higher rating for his service-connected DDD 
of the lumbar spine.  This disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, under the General Rating Formula 
for Diseases and Injuries of the Spine.  

As this section allows any associated neurologic abnormalities to 
be rated separately, the Board has bifurcated the issue on appeal 
as it appears on the preceding page and remands the matter to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.
  

FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected DDD of the lumbar spine is not shown to 
have been productive of incapacitating episodes of intervertebral 
disc syndrome as defined by the statue or unfavorable anklylosis 
of the entire thoracolumbar spine.  

3.  The service-connected OA of the left ankle is productive of 
ankylosis manifested by no degrees of plantar flexion and 
dorsiflexion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected DDD of the lumbar spine have 
not been met.  38 U.S.C.A.          § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 
5235-5243 (2010).  

2.  The criteria for the assignment of a 30 percent evaluation, 
and no higher, for the  service-connected OA of the left ankle 
have been met.  38 U.S.C.A.§§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a including Diagnostic Codes 5270, 
5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for higher ratings in correspondence sent to the 
Veteran in January 2008 and July 2008.  He was asked to identify 
any post-service medical records (VA and non-VA) pertinent to his 
claims.  

The Veteran was further notified that, in order to support his 
claims, he must submit evidence that his service-connected 
disabilities had worsened in severity.  Notice pursuant to the 
Dingess decision was included in these letters.  

These matters were last readjudicated in the April 2010 
Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, and reports of  VA examination.  
The Board notes that a request was made to the Social Security 
Administration (SSA) for records, to date a reply has not been 
received.  However, a SSA inquiry performed by the RO shows the 
disability claim had been denied.  The Veteran has not otherwise 
indicated that he is a recipient of SSA disability benefits.  

The Veteran has not indicated that he has received treatment for 
either his back or left ankle from any other provider other than 
those already associated with the claims folder.  As such, a 
Remand is  not necessary.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010)

The Veteran has not identified any other evidence which has not 
been obtained with respect to the claims decided in the instant 
decision.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such deficiency is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).



III.  Analysis

The Board has carefully reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Low Back Disability

Historically, service connection was awarded for lumbosacral 
strain in a November 2001 rating decision.  An initial 20 percent 
evaluation was assigned effective in June 1998.  In an October 
2006 rating decision, following a temporary total evaluation, a 
40 percent rating was made effective in August 2006.

At the outset, the Board would note that effective on September 
26, 2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim in May 2007.  Thus, only the 
regulations effective September 26, 2003, apply to this claim.

The Veteran's DDD of the lumbar spine has been assigned a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  
under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, is assigned a 
40 percent when a back disability is manifested by the following 
criteria: unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent is assigned for 
unfavorable ankylosis of the entire spine.  Id.  

Degenerative arthritis can also be rated under Diagnostic Code 
5003 based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  

Despite indications from the Veteran that he has had 
incapacitating episodes as a result of his back, at no time has 
there been evidence of incapacitating episodes of intervertebral 
disc syndrome as defined by the statute to warrant a higher 
rating under Diagnostic Code 5243, i.e. physician prescribed bed 
rest having a total duration of at least 6 weeks during a 12-
month period.  Id.  

Most recently, upon VA examination in May 2009, the examiner 
noted the Veteran only sought treatment four times in the past 
year for severe pain.  There was no indication he was prescribed 
bed rest. 

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  This is addressed in 
the REMAND portion of the instant decision.

Thus, the Board shall consider the service connected disability 
under the orthopedic diagnostic codes (under the General Rating 
Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 40 percent rating is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, upon VA examination in August 2007, the Veteran 
endorsed constant back pain.  He indicated that he had not lost 
any time from work secondary to his back disability.  Range of 
motion studies could not be performed as the Veteran was status 
post left ankle fusion.

Upon VA examination in March 2008, the Veteran indicated that he 
had severe flare-ups four to eight times per month, requiring 
that he call into work, but he could not clarify the particular 
condition the flare-up was attributed to since he had knee, back 
and ankle conditions. The Veteran had tenderness to palpation.  

The Veteran's range of motion was as follows: flexion was to 20 
degrees  with pain at the end; extension was to 5 degrees with 
pain; side bending to the left was 15 degrees and to the right 10 
degrees with pain at the end of motion.  There was no rotation.  
Straight leg raising was negative.  There was no change in range 
of motion or pain pattern upon repetitive testing.  

The treatment notes from Syracuse Orthopedic Specialists show the 
Veteran complained of low back pain on multiple occasions between 
2007 and 2009.  In May 2007, the Veteran had forward flexion 10 
to 15 degrees and extension to 10 degrees.  In February 2009, 
extension was to 15 degrees and straight leg raising was 90 
degrees bilaterally.  There were no deformities of the spine at 
any time. 

Private medical records from Orthopedic Specialists dated between 
September 2008 and December 2008 reveal the Veteran had epidural 
steroid injections.

Records from CNY Family Care and Orthopedic Associates indicate 
that surgery was recommended for the Veteran's back, but the 
Veteran declined.  

Upon VA examination in May 2009, there was no ankylosis of the 
spine found.  There was also no lumbar lordosis or flattening, or 
kyposis.  There was no spasm, but some guarding.  There was no 
weakness.  

The Veteran performed the movements of flexion to 30 degrees, 
extension to 0 degrees, right and left lateral flexion to 30 
degrees,  left lateral rotation to 20 degrees, and right lateral 
rotation to 30 degrees.  There was pain on range of motion, but 
no additional limitation after repetition of range of motion. 

Upon VA examination in March 2010, the Veteran used a TENS unit.  
His range of motion was as follows: flexion to 10 degrees; 
extension to 10 degrees; side bending was 10 degrees bilaterally; 
and rotation was to 0 degrees.  The Veteran complained of pain 
during testing.  

In light of the Veteran's complaints of pain experienced in his 
low back, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was pain during motion testing, the Veteran was at 
worse still able to flex to 10 degrees.  Extension was limited to 
0 degrees at its worse.  The Veteran was able to perform lateral 
flexion.  

Clearly, to the extent that the Veteran did not exhibit any 
findings of unfavorable ankylosis, his complaints of pain and 
limited motion are considered in the 40 percent rating.   Id.  In 
order to warrant a 50 percent, there must be  unfavorable 
ankylosis of the entire thoracolumbar spine, which has not been 
objectively demonstrated.    

Moreover, there was no evidence of lack of endurance or 
incoordination of the lumbar spine at any time.  Repetitive 
testing did not produce any additional limitation of motion due 
to pain.

The Board considered the Veteran's disability under Diagnostic 
Code 5003; however, this is based on limitation of motion, 
including painful motion, which has been discussed.  38 C.F.R. 
§ 4.71a.  

In sum, a rating for the service-connected DDD of the lumbar 
spine in excess of 40 percent, to include "staged" ratings, is 
not warranted as the evidence does not show symptomatology 
consistent with incapacitating episodes of intervertebral disc 
syndrome as defined by the statue or unfavorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a; Hart, supra.  

Should the Veteran's disability picture change in the future, he 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Left Ankle

Historically, service connection was awarded for OA of the 
bilateral ankles in a March 1995 rating decision.  A combined 10 
percent evaluation was assigned effective October 1993.  In an 
April 2001 rating decision, the RO assigned a separate 20 percent 
rating for OA of the left ankle effective from January 2001.

The Veteran's OA of the left ankle has been assigned a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under this 
code section, traumatic arthritis is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
Degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joints involved.

Under Diagnostic Code 5271, a 20 percent rating is assigned for 
marked limitation of motion of the ankle.  Id.    A 20 percent 
rating is also assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees under Diagnostic Code 5270.  Id.  

A 30 percent rating is assigned for anklylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees; 40 percent is assigned in plantar 
flexion at more than 40 degrees or in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion, or eversion 
deformity.  Id.

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the service-connected disability picture 
more closely resembles the criteria for a 30 percent rating, but 
no higher, at this time, to include "staged" ratings.  
38 C.F.R. § 4.7; See Hart, supra. 

In this regard, the Veteran underwent a left ankle fusion in July 
2007.  Upon VA examination in August 2007, the Veteran was still 
walking with crutches.  He was not allowed to put any pressure on 
the ankle.  The examiner noted the purpose of the fusion was to 
make the joint immobile. The Veteran was not fully recovered.

Upon VA examination in March 2008, the Veteran endorsed pain and 
stiffness in the ankle.  The ankle was edematous.  Movement of 
the ankle was painful as it was fused.  The Veteran had minimal 
movement on inversion or eversion.  He was able to obtain only 
two to three degrees of dorsiflexion.  There was no plantar 
flexion.  The examiner was unable to obtain any repetitive motion 
activity of the left ankle due to pain on attempt and fusion of 
the ankle. 

The records from Syracuse Orthopedics showed the Veteran 
complained of left ankle pain between 2007 and 2009.  There was 
no motion across the joint.  The X-ray studies showed minimal 
degenerative changes, to include those dated in February 2009.

Upon VA examination in May 2009, the fusion of the ankle was 
intact.  There was pain and stiffness of the joint.  The Veteran 
denied weakness or incoordination.  Dorsiflexion and plantar 
flexion were 0 degrees. The ankle was not fixed in abduction, 
adduction, inversion, or eversion. 

Upon VA examination in March 2010, the Veteran again had 0 
degrees of dorsiflexion, plantar flexion, inversion, and 
eversion.  

In light of the Veteran's complaints of pain experienced in his 
left ankle, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were considered 
and are reflected in the increased rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While a 30 percent rating is warranted for ankylosis of the left 
ankle, a rating in excess of 30 percent is not warranted as there 
was no evidence of ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees.  

As noted on multiple occasions, the fusion was in the neutral 
position, with plantar flexion and dorsiflexion being 0 degrees.  
Upon VA examination in May 2009, the VA examiner specifically 
found no evidence of ankylosis fixed in abduction, adduction, 
inversion, or eversion.  

In sum, a 30 percent rating for the service-connected OA of the 
left ankle, and no higher, to include "staged" ratings, is 
warranted.  38 C.F.R. § 4.71a; Hart, supra.  


Extraschedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).  

In this case, the Veteran has been compensated for the period of 
hospitalization in 2007 with the assignment of a temporary total 
evaluation for his left ankle.  The Veteran has not had any 
recent hospitalizations for his DDD of the lumbar spine.  

A total compensation rating based on individual unemployability 
due to service-connected disabilities is currently in effect.  

The schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected disabilities reasonably describes his 
disability levels and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased rating in excess of 40 percent for the service-
connected DDD of the lumbar spine is denied.

An increased rating of 30 percent, but not higher for the 
service-connected OA of the left ankle is granted, subject to the 
controlling regulations governing the payment of monetary awards.  



REMAND

Additional development is necessary prior to further disposition 
of the claim for a separate rating for a neurologic abnormality 
associated with the service-connected DDD of the lumbar spine.

A remand is necessary in order to afford the Veteran a VA 
examination in connection with the claim.  38 U.S.C.A. 
§ 5103A(d).  In the instant case, the Veteran has complained of 
radiating pain into the bilateral lower extremities.  He has also 
endorsed numbness and tingling.  

The associated medical evidence of record is not clear as to 
whether any objective neurologic abnormalities are associated 
with the service-connected DDD of the lumbar spine.  

Notably, the last electromyography (EMG) dated in January 2006 
was negative for any neuropathy, radiculopathy, plexopathy, or 
myopathy.  Further, the Veteran has multiple disabilities to 
include, but not limited to, arthritis of the left knee, 
degenerative joint disease of the right ankle, and left leg 
atrophy.  

No opinion has been sought as to whether such radicular 
complaints and/or neurologic findings are associated with a 
disability other than the service-connected DDD of the lumbar 
spine.

As the Board is not free to substitute its own judgment for that 
of such an expert, such opinion must be sought upon Remand.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule a VA 
neurological examination to ascertain 
whether there are any objective 
neurological symptomatology is associated 
with the service-connected DDD of the 
lumbar spine.  The Veteran's claims folder 
must be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should indicate 
that the claims folder was reviewed.  All 
indicated studies should be performed, to 
include any radiographic or 
electromyography studies.  

The examiner should express an opinion 
concerning whether any objective neurologic 
symptoms are at least as likely as not 
related to the service-connected DDD of the 
lumbar spine as opposed to any other 
disorder.  The examiner should specifically 
state which nerve is involved (e.g. sciatic 
nerve) and classify the involvement as 
incomplete or complete paralysis and 
indicate whether it is mild, moderate, 
moderately severe, or severe.  The examiner 
is asked to provide the complete rationale 
for all opinions expressed. 

2.  The RO must notify the Veteran that his 
cooperation in VA's efforts to develop his 
claim, including reporting for any 
scheduled VA examination, is both critical 
and appreciated.  The Veteran is also 
advised that failure to report for any 
scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a separate 
evaluation for a neurologic abnormality 
associated with the service-connected DDD 
of the lumbar spine, in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative a fully responsive 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations and afford them with a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


